Title: From Benjamin Franklin to Deborah Franklin, 31 October 1763
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
New York, Oct. 31. 176[3]
We arriv’d here safe [torn] this Morning about 11 aClock, [after a] very pleasant Journey, and without [the] least ill Accident. Thanks to God. We purpose to proceed homeward tomorrow, if the Weather, &c. is suitable. I have receiv’d here a Number of Letters from you for which I thank you. We must stay a Day at Woodbridge and then shall go forward so as to be at Burlington on Friday at Dinner, where if you can conveniently meet us, it will make all our Joys compleat. If not, we shall hope to be with you at home on Saturday. As Cousin Lissey has left you, I hardly know how you can leave the House, so do not advise, but leave you to your own Judgment. Sally presents her Duty, and Mr. Foxcroft his Compliments. I am Your affectionate Husband
B Franklin
 Addressed: To / Mrs Franklin / at / Philadelphia / Free
